                                United States District Court
                              Western District of North Carolina
                                     Asheville Division

 Nicholas Omar Lee,                       )           JUDGMENT IN CASE
                                          )
                 Plaintiff,               )            1:18-cv-00233-FDW
                                          )
                    vs.                   )
                                          )
 Larry Godwin,                            )
                                          )
             Defendant.                   )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 8, 2018 Order.

                                                 November 8, 2018
